Exhibit 23.1 CONSENT OF BAGELL, JOSEPHS, LEVINE & COMPANY LLC Bagell, Josephs, Levine & Company, LLC 200 Haddonfield Berlin Road, Gibbsboro, NJ 08026 Tel: 856.346.2628 Fax: 856.346.2882 The Board of Directors China Yingxia International, Inc. We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated March 14, 2007, relating to the financial statements of China Yingxia International, Inc. which is contained in that Prospectus. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Bagell, Josephs, Levine & Company, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Gibbsboro, NJ 08026 September 24, 2007
